249 S.W.3d 470 (2007)
John C. STUKES and Joan F. Stukes, Appellants,
v.
Marvin BACHMEYER, Individually and d/b/a Marvin Bachmeyer Road Construction Co., Appellee.
No. 11-05-00362-CV.
Court of Appeals of Texas, Eastland.
December 6, 2007.
*471 E. John Gorman, Houston, for appellants.
Robert B. Todd, Law Office of Robert B. Todd, Taylor, for appellee.
Panel consists of: Wright, C.J., McCall, J., and Strange, J.

OPINION ON REMITTITUR
PER CURIAM.
Appellee, Marvin Bachmeyer, Individually and d/b/a Marvin Bachmeyer Road Construction Co., has filed with the clerk of this court a remittitur as suggested in our original opinion dated August 16, 2007. We modify the trial court's judgment to reflect that John C. Stukes and Joan F. Stukes recover judgment against Marvin Bachmeyer for attorney's fees in the amount of $4,750. TEX.R.APP. P. 46.3.
As modified, the judgment of the trial court is affirmed. TEX.R.APP. P. 43.2(b).